        Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 1 of 122


                              UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF MARYLAND
_______________________________

Mehnaz Bibi,
721 Bayberry Dr
Bartlett, IL 60103

       Plaintiff,

Abdul Rehman,
House Number 399,
Street Number 17,
Sector A-1 Kemari,
Karachi, Sindh, Pakistan

       Plaintiff,

       v.                                     Civil Action No:

Antony Blinken,                               COMPLAINT FOR
Secretary of State                            WRIT OF MANDAMUS
U.S. Department of State
c/o The Executive Office
Office of the Legal Adviser

        , N.W.
Washington, DC 2052

Merrick Garland,
Attorney General of the
United States
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

Alejandro Mayorkas,
Secretary, U.S. Department
of Homeland Security
c/o Office of the General Counsel
2707 Martin Luther King Jr. Ave.,
S.E. Washington, DC 20528-0485

Richard C. Visek,
Legal Adviser,
U.S. Department of State
         Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 2 of 122



c/o The Executive Office,
Office of the Legal Adviser




Julie M. Stufft,
Acting Deputy Assistant Secretary for
Visa Services
U.S. Department of State
2201 C Street, N.W.
Washington, DC 20520

Carl C. Risch,
Deputy Director of the Executive
Office for Immigration Review
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20530

Angela Aggeler,
U.S. Charge d’affaires a.i. to Pakistan,
U.S. Department of State
c/o The Executive Office,
Office of the Legal Adviser




~
Deputy Chief of Mission,
U.S. Embassy in Islamabad,
U.S. Department of State
c/o The Executive Office,
Office of the Legal Adviser




~,
Chief, Consular Section, U.S.
Consulate in Islamabad, Pakistan
U.S. Department of State
c/o The Executive Office,
Office of the Legal Adviser
                                           2
       Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 3 of 122




           Defendants.
_______________________________

                          PETITION FOR A WRIT OF MANDAMUS

            The Plaintiff, Mehnaz Bibi on behalf of her husband Abdul Rehman (and

     hereinafter jointly referred to as “Plaintiffs”), through undersigned counsel, complains of

     the Defendants, Antony Blinken, Secretary of State, U.S. Department of State; Merrick

     Garland, Attorney General of the United States; Alejandro Mayorkas, Secretary, U.S.

     Department of Homeland Security; Richard C. Visek, Legal Adviser, Office of the Legal

     Adviser; Julie M. Stufft, Acting Deputy Assistant Secretary for Visa Services, United

     States Department of State, Carl C. Risch, Deputy Director of the Executive Office of

     Immigration Review; Angela Aggeler, Charge d’affaires a.i. of the US Embassy to

     Pakistan, the Deputy Chief of Mission, U.S. Embassy in Pakistan; and the Consular

     Chief of the United States Embassy in Islamabad, as follows:

                             I.     PRELIMINARY STATEMENT

  1. This is a mandamus action to compel the Defendants and those acting under them to take

     all appropriate action to adjudicate the Plaintiffs’ CR1 visa petition, properly filed and

     received by the Defendants more than twenty-seven (27) months ago, on 12 February,

     2019, without further delay. See Exhibit 1: Online Immigrant Visa Application (DS-260)

     of Abdul Rehman; see also Exhibit 2: Online Immigrant Visa (DS-260) of Abdul Rehman:

     Confirmation: AA008ML280.




                                              3
     Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 4 of 122



   The Plaintiffs’ application remains within the Defendant’s jurisdiction. The Defendants

   have failed to carry out the adjudicative and administrative functions delegated to them by

   law, specifically their duty to “process immigrant visas properly and promptly.” 22 C.F.R.

   § 41.106. The Defendants improperly withheld action on the application for an

   unreasonable period of time to Plaintiff’s grave detriment.

3. Plaintiffs seek declaratory and injunctive relief.

                             II.    JURISDICTION AND VENUE

   Subject matter jurisdiction is a threshold question that addresses the power of the court to

   hear a case and must be resolved before a court considers the merits of a case. See

   Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 479-80 (4th Cir.

   2005). The burden of proving subject matter jurisdiction rests with the plaintiff, the party

   asserting that jurisdiction exists. See Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982).

   “Federal courts are courts of limited jurisdiction. They possess only that power authorized

   by Constitution and statute, which is not to be expanded by judicial decree.” See Kokkonen

      Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). This is a civil action brought

   pursuant to 28 U.S.C. § 1361 (“The district courts shall have original jurisdiction of any

   action in the nature of a mandamus to compel an officer or employee of the United States

   or and agency thereof to perform a duty owed to the plaintiff.”). Jurisdiction is

   further conferred by 8 U.S.C. § 1329 (jurisdiction of the district courts) and 28 U.S.C.

   § 1331 (federal subject matter jurisdiction).

5. Further, pursuant to 5 U.S.C. §§ 555(b) and 702, the Administrative Procedure Act

(“APA”), a court may review a proper plaintiff’s complaint that the agency has

“unreasonably delayed” concluding a matter presented. The APA requires the United


                                             4
 Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 5 of 122

States Citizenship and Immigration Service (“USCIS”) to carry out its duties within

a reasonable time. 5 U.S.C. § 555(b) provides that “[w]ith due regard for the

convenience and necessity of the parties or their representatives and within a

reasonable time, each agency shall proceed to conclude a matter presented to

it.” (Emphasis added). USCIS is subject to 5 U.S.C. § 555(b). See Liberty Fund, Inc.

v. Chao, 394 F. Supp. 2d 105,114 (D.D.C. 2005) (“The Administrative Procedure Act

requires an agency to act ‘within a reasonable time.’ 5 U.S.C. § 555(b), and authorizes

a reviewing court to ‘compel agency action . . . unreasonably delayed,’ 5 U.S.C. §

706(1).”).
Section 242 of the Immigration and Nationality Act (“INA”), 8 U.S.C. § 1252 does not

deprive this Court of jurisdiction. INA § 242(a)(5) provides that “a petition for review filed

with an appropriate court of appeals in accordance with this section, shall be the sole and

exclusive means for judicial review of an order of removal entered or issued under any

provision of this Act[.]” As the present action does not seek review of a removal order, but

is simply an action to compel the appropriate agency to adjudicate Plaintiff’s unreasonably

delayed CR1 US Citizen Spouse visa application, this Court retains original mandamus

jurisdiction under 28 U.S.C. § 1361. See Miranda v. Barr, 463 F. Supp. 3d 632, 643 (D.

Md. 2020) (“While this provision . . . precludes judicial review of discretionary action by

an IJ, ‘[i]t does not limit habeas jurisdiction over questions of law.’ (citing Hernandez v.

Sessions, 872 F.3d 976, 988 (9th Cir. 2017)).

Additionally, INA § 242(a)(2)(B) provides that no court shall have the jurisdiction to

review either (i) “any judgment regarding granting of” various forms of relief from

removal, or (ii) “any other decision or action of the Attorney General or the Secretary of

Homeland Security the authority for which is specified . . . to be in the discretion of the


                                          5
 Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 6 of 122



Attorney General or the Secretary of Homeland Security[.]” Adjudication of a properly

filed CR1 US Citizen Spouse visa application is neither a judgment regarding relief from

removal nor a decision or action that is specified to be at the discretion of the Attorney

General or the Secretary of Homeland Security, therefore the Court retains original

mandamus jurisdiction over this claim.

Under 28 U.S.C. § 1361, “The district courts shall have original jurisdiction of any action

in the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff.” Under 28 U.S.C. § 1331, they

“shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.”

The APA requires the Department of State to carry out its duties within a reasonable time.

See 5 U.S.C. § 555(b) (“With due regard of the convenience and necessity of the parties or

their representatives and within a reasonable time, each agency shall proceed to conclude

a matter presented to it.”). The visa application at issue was properly presented to the

Department of State pursuant to the INA and regulations. See 8 U.S.C. § 1184; 22 C.F.R.

§ § 41.11–41.12; 22 C.F.R. § 41.61; 22 C.F.R. §§ 41.101–41.108.

Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(3) which states, “if there is

no district in which an action may otherwise be brought as provided in this section, any

judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action” may be suitable.




                                           6
 Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 7 of 122



                                    III.   PARTIES

Plaintiffs, Abdul Rehman, a national of Pakistan, and Mehnaz Bibi, a citizen of the United

States, are                                                 , respectively, for a CR1 US

Citizen Spouse visa to immigrate to the United States. The Plaintiffs contend that the

delays in processing this application—a total of two (2) years and three (3) months—are

extreme and unreasonable. The Plaintiffs’ application has been under administrative

processing for said time, and the consulate has not issued a final decision on their

application throughout that time.

Defendant, Antony Blinken, Secretary of State of the United States, is a proper Defendant

as it is his duty to run the Department of State and make sure that all administrative

agencies below him are acting effectively and in accordance with the law, which they have

failed to do;

Defendant, Merrick Garland, is the Attorney General of the United States;

Defendant, Alejandro Mayorkas, is the Secretary for the U.S. Department of Homeland

Security;

Defendant, Richard C. Visek, is the Legal Adviser for the Office of the Legal Adviser;

Defendant, Julie M. Stufft, is the Acting Deputy Assistant Secretary for Visa Services at

the U.S. Department of State;

Defendant, Carl C. Risch, is the Deputy Director of the Executive Office of Immigration

Review at the U.S. Department of Justice;

Defendant, Angela Aggeler, is the charge d’affaires a.i. at the US Embassy in Islamabad,

Pakistan;

Defendant, the Deputy Chief of Mission, or whoever is acting in their stead, at the U.S.

Embassy in Islamabad; and,
                                           7
    Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 8 of 122



20. Defendant, the Consular Chief of the U.S. Embassy in Islamabad. Pursuant to 22 C.F.R. §

   41.121, a consular office is obligated to act on a visa application. The Consular Chief, or

   whoever is acting in their stead, of the U.S. Consulate at Islamabad has failed to act over

   the matters alleged in this complaint.




                                            8
 Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 9 of 122



                               IV.     APPLICABLE LAW

A writ of mandamus is a “drastic [remedy], to be invoked only in extraordinary situations.”

See Allied Chemical Corp. v. Daiflon, Inc. 449 U.S. 33, 34 (1980).

Courts apply a three-part test as a prerequisite for granting such a writ, requiring that: (1)

the plaintiff must present a “clear and certain claim,” (2) the defendant government official

must have a “nondiscretionary, ministerial” duty to act, and (3) “no other adequate remedy

can be available.” See Alwan v. Risch, No. 2:18-CV-0073, 2019 U.S. Dist. LEXIS 53692,

at *5-6 (S.D. Ohio Mar. 29, 2019) (citing Anjum v. Hansen, No. 2:06-CV-00319, 2007

U.S. Dist. LEXIS 22685 (S.D. Ohio, Mar. 28, 2007)). See also Segovia v. Village of

Minerva Park, Inc., 2009 U.S. Dist. LEXIS 122903 (S.D. Ohio, Dec. 11, 2009).

The INA “confers upon consular officers [the] exclusive authority to review applications

for visas, precluding even the Secretary of State from controlling their determinations.”

See Saavedra Bruno v. Albright, 197 F. 3d 1153, 1156 (D.C. Cir. 1999), (citing 8 U.S.C.

§ 1104(a), 1201(a)).

A “consular office is required by law to act on visa applications.” See Patel v. Reno, 134

  3d 929, 932 (9th Cir. 1997).

22 C.F.R. § 41.121(a) mandates, “When a visa application has been properly completed

and executed before a consular officer in accordance with the provisions of the INA and

the implementing regulations, the consular officer must issue the visa, refuse the visa, or,

pursuant to an outstanding order under INA 243(d), discontinue granting the visa.”

For a district court to grant a writ of mandamus, one of the requirements is that no other

adequate remedy is available. See Alwan v. Risch, No. 2:18-CV-0073, 2019 U.S. Dist.

LEXIS 53692, at *8 (S.D. Ohio Mar. 29, 2019).


                                          9
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 10 of 122



When “the agency in charge of the adjudication fails to render a decision within a

reasonable period of time, as required by § 555(b) of the Administrative Procedure Act,

the Court has the power to grant a writ of mandamus compelling an adjudication.” See

Ceken v. Chertoff, 536 F. Supp. 2d 211, 216 (D. Conn. 2008) (citing American Academy

of Religion v. Chertoff, 463 F. Supp. 2d 400, 420 (S.D.N.Y. 2006)).

The doctrine of consular nonreviewability does not apply to this case. The INA, 8 U.S.C.

§ 1001, et seq. governs the visa adjudication process, and it grants consular officers the

exclusive authority to review applications for visas. 8 U.S.C. § 1104(a)(1). The doctrine of

nonreviewability “holds that a consular official's decision to issue or withhold a visa is not

subject to judicial review, at least unless Congress says otherwise.” See Saavedra Bruno v.

Albright, 197 F.3d 1153, 1159 (D.C. Cir. 1999). This jurisdictional bar, however, “does

not apply where the government has not made a final visa decision.” See P.K. v. Tillerson,

302 F. Supp. 3d 1, 11 (D.D.C. 2017).

An action is final if it is both (1) “the consummation of the agency's decision-making

process,” not a “tentative or interlocutory” decision; and (2) a decision “by which rights or

obligations have been determined” or from which “legal consequences will flow.” See

Bennett v. Spear, 520 U.S. 154, 178, 117 S. Ct. 1154, 137 L. Ed. 2d 281 (1997).

In Nine Iraqi Allies Under Serious Threat Because of Their Faithful Service to the United

States v. Kerry, the court held that because the plaintiffs’ applications remained in

“administrative processing,” the plaintiffs had not yet received final decisions, and

therefore, “the doctrine of nonreviewability d[id] not bar their claims.” 168 F. Supp. 3d

268, 292 (D.D.C. 2016).




                                         10
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 11 of 122



Plaintiffs do not seek to challenge or adjudicate the merits of a decision “to issue or

withhold” this application, see Saavedra Bruno, 197 F.3d at 1159; instead, they complain

that there has been an unreasonable delay in issuing any final decision at all.

The Supreme Court has held that under the APA, where “an agency failed to take a discrete

agency action that it is required to take . . . the court can compel the agency to act.” See

Norton v. S. Utah Wilderness All., 542 U.S. 55, 64 (2004). Granting or refusing to grant a

final visa application is a mandatory agency action. Regulations require that a consular

officer “must . . . properly and promptly” process a visa application, 22 C.F.R. § 41.106,

and either “issue” or “refuse” a completed visa application. Id. at § 41.121(a). Therefore,

and alleged failure to complete those steps within a reasonable period of time is reviewable

under the APA.

                            V.      STATEMENT OF FACTS

Plaintiff Mehnaz Bibi is a citizen of the United States. Exhibit 3: Passport of Mehnaz Bibi

Plaintiff Abdul Rehman is a national of Pakistan. Exhibit 4: Passport of Abdul Rehman

Plaintiffs married on 16 July, 2017, in Sarwana, Attock, Pakistan. See Exhibit 5: Marriage

Certificate of Plaintiffs (Civil, Original & Translation); see also Exhibit 34: Marriage

Certificate of Plaintiffs (Religious, Original).

In response to their joint desire to settle in the United States, Plaintiffs applied for a CR1

Immigrant visa on 12 February 2019. This online immigrant visa application submission

was received by USCIS on 13 February 2019. See Exhibit 2: CR1 Visa Application (DS-

     of Abdul Rehman; Confirmation: AA008ML280.

Plaintiffs were able to secure a visa interview at US Embassy Islamabad on May 6, 2019.




                                          11
        Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 12 of 122



        During the interview, Plaintiffs were asked by the interviewing officer about: their

        wedding, specifically when it occurred; pictures from their wedding; and attendees at the

        wedding itself. Plaintiffs were able to give affirmative answers regarding the details of their

        ceremony and provided the officer with a printed photo album of the event. To all

        appearances the officer was satisfied with their marriage being bona fide, as it is.

        Plaintiffs were informed, however, at the conclusion of their interview, that their case

        required additional administrative processing.

        On 26 June 2019 the Consular Officer sent Plaintiffs a questionnaire to complete via email,

        on which Plaintiff had to give detailed information from the past 15 years, including

        addresses where they had lived, and information regarding their travel, work, education

        and family. See Exhibit 6: Extended Personal Information Sheet as Emailed From

        Embassy.

        Plaintiffs answered the questionnaire and returned it via email on 2 July 2019 to the case

        officer stationed at U.S. Embassy in Islamabad, as directed. See Exhibit 7: Plaintiff

        Responses to Consular Officer Request for Further Information; see also Exhibit 8: Email

        to Consular Officer Containing Responses to Request for Further Information.

        By 23 August 2019, Plaintiff Bibi had not yet received a response, so she emailed the

        Embassy to explain the importance of receiving a response in order to begin the process of

        migrating to the United States as a family. See Exhibit (9): Email Exchange: Mehnaz Bibi

        to the Consular Section of the U.S. Embassy in Islamabad, Pakistan, Dated 08.23.2019.

        On 221 August 2019, the Embassy replied simply restating that Plaintiff’s case required

        additional processing and that they were unable to expedite the process. The email stated:


1This discrepancy is expected to be due to time differences when the respective emails were sent; see
exhibit 9 to confirm the date/times of this exchange.
                                                  12
        Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 13 of 122



       “We cannot predict when your visa will be ready, but we would like to ensure you that we

       are making every effort to complete the processing quickly.” Id.

       By 3 September 2019, Plaintiffs still had not received a decision and emailed the Embassy

       again to request an update. The consulate replied the same day with an identical response

       as the one received on 22 August 2019. See Exhibit (10): Email Exchange: Mehnaz Bibi

       to the Consular Section of the U.S. Embassy in Islamabad, Pakistan, Dated 09.03.2019.

       On 20 September 2019, Plaintiff made yet another inquiry, receiving a similar response.

       See Exhibit (11): Email Exchange: Mehnaz Bibi to the Consular Section of the U.S.

       Embassy in Islamabad, Pakistan, Dated 09.20.2019.

       Plaintiffs have sought updates on their petition since 20 September 2019 an additional

       fifteen (15) 2 times via email and an additional three (3) times in-person at the Embassy.

       See Exhibits (12-27): Email Exchanges: Mehnaz Bibi to the Consular Section of the U.S.

       Embassy in Islamabad, Pakistan, Dated (see n. 20; see also Exhibit 28: Visitor Coupon US

       Embassy Islamabad, April 8, 2021.

       Plaintiff Bibi believes she has made multiple requests for a final decision on Plaintiff

       Rehman’s case with the consulate with every email exchange, and has on multiple

       occasions requested the case be elevated to a supervisor due to the significant delay

       encountered. See Exhibit(s) 9-27.

       The embassy has consistently replied that it could not predict when the processing would

       be completed. See Exhibit(s) 9-27




2 On: 20 September 2019; 3 October 2019; 30 October 2019; 7 November 2019; 8 November 2019; [a

seventh time]; 27 December 2019; 2 January 2020; 20 January 2020; 30 January 2020; 27 February
2020; 21 June 2020; 7 October 2020; 3 November 2020; 29 December 2020, and; 9 March 2021
(Exhibit(s) (x)-(x))
                                               13
        Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 14 of 122



       The embassy has inconsistently attributed the delay in processing to Covid-19 related

       restrictions in staff at the embassy; although understandable in the context post-March

       2020, the visa application predates those restrictions by more than a year.3 See Exhibit(s)

       23, 25-27.

       Additionally, the Embassy’s email of 29 December 2020 alluded to part of the reason

       Plaintiff’s visa processing was so delayed was due to then-President Trump’s Presidential

       Proclamation 10004.       This Proclamation was issued on 31 March 2020, and offers

       affirmation of the United States’ intent to target and prevent human trafficking and sexual

       exploitation. As Plaintiffs were married more than six (6) months prior to applying for

       the visa at issue, and applied for the visa thirteen (13) months before the Proclamation was

       issued, its use as a rationale for the excessive delay is, at best, questionable. See Exhibit

       35: Presidential Proclamation 10004; see also Exhibit 26: Email from Visa Support at the

       U.S. Embassy in Islamabad, Dated 29 December 2020.

       Plaintiff Bibi traveled to the United States to visit her mother and siblings following the

       death of her father in August 2020; Plaintiff Rehman remained in Pakistan during this trip;

       Mr. Rehman’s Pakistani passport remains with the US Embassy in Islamabad. The

       Embassy was informed of the trip at the time.

       Plaintiffs requested the assistance of Sen. Dick Durbin (D-IL)’s office on 20 July 2020

       either to intercede or to request assistance in receiving a final determination of the visa

       application. Exhibit 29: Request for Assistance Acknowledgement, Office of Senator Dick

       Durbin (D-IL).




3The specific responses relating Covid as a rationale were sent: 9 October 2020; 3 November 2020; 29
December, and; 11 March 2021.
                                                 14
           Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 15 of 122



          Following a request to the Bureau of Consular Affairs, Sen. Durbin’s office forwarded their

          reply to Plaintiff. The reply contained largely the same language and rational as the prior

          direct requests to the Embassy had. Exhibit 30: Email Exchange, US Embassy Islamabad

          - Office of Sen Dick Durbin.

          Currently the Plaintiffs’ visa application from 12 February 2019, is still under

          administrative process. The most recent status of the visa application, as of April 8, 2021,

          is “refused for administrative processing,” indicating that a final decision has yet to be

          made.

          As a result of the delay, which has caused serious uncertainty about their future, the

          Plaintiffs have suffered from emotional distress.

          Due to cultural differences, Plaintiff Mehnaz Bibi has been unable to work while residing

          in Pakistan. She was required to quit her previous position of employment – an Accounting

          Associate with Scott Saunders, CPA, PC of West Dundee, Illinois4 – due to her excessive

          and unplanned absence in Pakistan owing to her husband, Plaintiff Rehman, not having his

          visa.

          Additionally, Plaintiff Mehnaz Bibi was unable to care for her ill and aged father during

          his terminal illness in May, 2020, as a result of being unable to travel sooner owing her

          then-late-stage pregnancy.

          Rather than beginning their family in the United States as the Plaintiffs intended, their first

          child, a son named ZAAMIN REHMAN, was born in Pakistan on June 14, 2020. His birth

          was properly recorded as a Birth Abroad to a US Citizen with the Embassy in Islamabad,

          and he has had a passport issued in his name. See Exhibit 31: Consular Report of Birth


4   https://scottsaunderscpa.com/index.php
                                                    15
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 16 of 122



Abroad; see also Exhibit 32: Passport of Zaamin Rehman; see also Exhibit 33: Receipt for

Consular Report of Birth Abroad Certificate and Passport for Minor.



                               VI.      CAUSE OF ACTION

Plaintiffs have exhausted all administrative remedies. They have properly applied for the

visa at issue and have properly followed up with the application process. There are no other

adequate remedies available to Plaintiffs other than for this Court to compel Defendants to

adjudicate the Plaintiffs’ petition, without delay, and to issue a final decision on this matter.

INA and regulations do not afford the Plaintiffs any additional remedies for stalled

immigrant visa applications. The statutes and regulations only elucidate the process for

making applications, being approved or being denied. See generally 8 U.S.C. § 1184; 22

  F.R. §§ 41.11–41.12, 41.61, 41.101–41.108, 41.121–41.123.

Plaintiffs are entitled to action on their long-pending CR1 visa application because an

unreasonable period has passed since their application was filed. Defendants have failed to

carry out the adjudicative and administrative functions delegated to them by law, to the

ongoing harm and prejudice of the Plaintiffs.

Defendants’ delay is without justification and has forced the Plaintiffs to resort to this Court

for relief, and the Plaintiffs are entitled to attorney’s fees pursuant to the Equal Access to

Justice Act (“EAJA”), 28 U.S.C. § 2412(b).




                                           16
         Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 17 of 122



                                     PRAYER FOR RELIEF

WHEREFORE, given the above facts, Plaintiffs Mehnaz Bibi and Abdul Rehman, pray that this

Court:

         Compel Defendants and those acting under them to take all appropriate action to adjudicate

         the Plaintiffs’ CR1 Visa application, without further delay;

         Grant attorney’s fees and costs of court to the Plaintiffs under the Equal Access to Justice

         Act (“EAJA”);

         Grant such other and further relief as this Court deems appropriate and just.



May 2 , 2021

                                               Respectfully submitted,


                                               /s/                               Raju Mahajan ,   Esq.

                                               BAR CARD #
                                                 21622


                                               Counsel for Plaintiff




                                                     17
        Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 18 of 122



Exhibit List

Application and Proof of Relationship:

Exhibit 1      DS260 Application for Visa of Abdul Rehman
Exhibit 2      DS260 Confirmation of Receipt of Application for Visa of Abdul Rehman
Exhibit 3      Passport of Mehnaz Bibi
Exhibit 4      Passport of Abdul Rehman
Exhibit 5      Marriage Certificate of Mehnaz Bibi and Abdul Rehman (Original and Translation)

Post-Interview Request from USDOS:

Exhibit 6      DOS Consular Officer Request for Additional Information
Exhibit 7      Responses to Request for Additional Information
Exhibit 8      Submission of Responses to Request for Additional Information

Plaintiff Inquiries to USDOS:

Exhibit 9      Status Update Request and Response # 1
Exhibit 10     Status Update Request and Response # 2
Exhibit 11     Status Update Request and Response # 3
Exhibit 12     Status Update Request and Response # 4
Exhibit 13     Status Update Request and Response # 5
Exhibit 14     Status Update Request and Response # 6
Exhibit 15     Status Update Request and Response # 7
Exhibit 16     Status Update Request and Response # 8
Exhibit 17     Status Update Request and Response # 9
Exhibit 18     Status Update Request and Response # 10
Exhibit 19     Status Update Request and Response # 11
Exhibit 20     Status Update Request and Response # 12
Exhibit 21     Status Update Request and Response # 13
Exhibit 22     Status Update Request and Response # 14
Exhibit 23     Status Update Request and Response # 15
Exhibit 24     Status Update Request and Response # 16
Exhibit 25     Status Update Request and Response # 17
Exhibit 26     Status Update Request and Response # 18
Exhibit 27     Status Update Request and Response # 19

Plaintiff Requests to Other or In-Person:

Exhibit 28     U.S. Embassy Islamabad Visitor Coupon
Exhibit 29     Request for Assistance Acknowledgement, Office of Senator Dick Durbin (D-IL)
Exhibit 30     Email Exchange, US Embassy Islamabad – Office of Sen. Durbin (D-IL)




                                              18
       Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 19 of 122



Additional Documents:

Exhibit 31   Consular Report of Birth Abroad
Exhibit 32   Passport of Zaamin Rehman
Exhibit 33   Receipt for CRBA and Minor’s Passport
Exhibit 34   Marriage Certificate, Religious (original)
Exhibit 35   Text of Presidential Proclamation 10004 (Trump)




                                           19
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 20 of 122




Exhibit 1
DS260 Application for Visa of
Abdul Rehman
2/13/2019                                                Consular Electronic Application Center - Print Application
                          Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 21 of 122




        Online Immigrant Visa and Alien Registration Application (DS-260)

            Application - Sensitive But Unclassiﬁed(SBU)




               Case                                                               Confirmation
               Number:                                                            Number:




             Personal, Address and Phone Information

             Name Provided:                                                              REHMAN , ABDUL

             Full Name in Native Language:                                               DOES NOT APPLY/TECHNOLOGY NOT
                                                                                         AVAILABLE

             Other Names Used:                                                           NO


             Sex:                                                                        MALE

             Current Marital Status:                                                     MARRIED

             Date of Birth:                                                              05 MARCH 1990

             City of Birth:                                                              SARWANA

             State/Province of Birth:                                                    PUNJAB

             Country/Region of Birth:                                                    PAKISTAN

             Country/Region of Origin (Nationality):                                     PAKISTAN

             Document Type:                                                              PASSPORT

             Document ID:                                                                DX9157502

             Country/Authority that Issued Document:                                     PAKISTAN

             Issuance Date:                                                              11 SEPTEMBER 2017

             Expiration Date:                                                            10 SEPTEMBER 2022

             Do you hold or have you held any nationality other than the one you         NO
             have indicated above?


             Present Address:                                                            HOUSE NUMBER 399

                                                                                         STREET NUMBER 17 SECTOR A-1 KEMARI

             City:                                                                       KARACHI

             State/Province:                                                             SINDH

             Postal Zone/ZIP Code:                                                       DOES NOT APPLY

             Country/Region:                                                             PAKISTAN

             From Date:                                                                  MARCH 1999

             Have you lived anywhere other than this address since the age of            NO
             sixteen?


             Primary Phone Number:                                                       03325129338

             Secondary Phone Number:                                                  03333550437
https://ceac.state.gov/IVApp/common/printapplication.aspx?VonFrA%2fyiyLvj2X0UX%2bDRvwMkZdRxFVy0dwD8TM9Gsg%3d                  1/6
2/13/2019                                                 Consular Electronic Application Center - Print Application
                      y
                          Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 22 of 122
            Work Phone Number:                                                            DOES NOT APPLY

            Email Address:                                                                mb20161@yahoo.com

            Is your Mailing Address the same as your Present Address?                     YES


            Permanent Address

            Name of person currently living at address:                                   MUHAMMAD OZAIR

            U.S. Address:                                                                 721 BAYBERRY DRIVE

                                                                                          BARTLETT, ILLINOIS 60103

            Phone Number:                                                                 (630)965-2050

            Is this address where you want your Permanent Residence Card                  YES
            (Green Card) mailed?



            Family Information

            Father's Surnames:                                                            AKRAM

            Father's Given Names:                                                         MUHAMMAD

            Date of Birth:                                                                01 APRIL 1946

            City of Birth:                                                                SARWANA

            State/Province of Birth:                                                      PUNJAB

            Country/Region of Birth:                                                      PAKISTAN

            Is your father still living?                                                  NO

            Year of death:                                                                2015

            Mother's Surnames at Birth:                                                   DO NOT KNOW

            Mother's Given Names:                                                         ARFEENA

            Date of Birth:                                                                01 JANUARY 1957

            City of Birth:                                                                SARWANA

            State/Province of Birth:                                                      PUNJAB

            Country/Region of Birth:                                                      PAKISTAN

            Is your mother still living?                                                  NO

            Year of death:                                                                2018

            Spouse's Full Name:                                                           BIBI, MEHNAZ

            Spouse's Date of Birth:                                                       05 OCTOBER 1989

            Spouse's City of Birth:                                                       SARWANA

            Spouse's State/Province of Birth:                                             PUNJAB

            Spouse's Country/Region of Birth:                                             PAKISTAN

            Spouse's Address:                                                             SAME AS INTENDED U.S. ADDRESS

            Occupation:                                                                   NOT EMPLOYED

            Date of Marriage:                                                             16 JULY 2017

            Marriage City:                                                                SARWANA

            Marriage State/Province:                                                      PUNJAB

            Marriage Country/Region:                                                      PAKISTAN

            Is your spouse immigrating to the U.S.with you?                               NO

            Is your spouse immigrating to the U.S. at a later date to join you?           NO

            Do you have any Previous Spouses?                                             NO


https://ceac.state.gov/IVApp/common/printapplication.aspx?VonFrA%2fyiyLvj2X0UX%2bDRvwMkZdRxFVy0dwD8TM9Gsg%3d              2/6
2/13/2019                                                 Consular Electronic Application Center - Print Application
                      Case 1:21-cv-01288-CCB Document 1 Filed
            Do you have any children?                      NO
                                                              05/25/21 Page 23 of 122
            Previous U.S. Travel Information
            Have you ever been in the U.S.?                                               NO

            Have you ever been issued a U.S. Visa?                                        NO

            Have you ever been refused a U.S. Visa, been refused admission to             NO
            the United States, or withdrawn your application for admission at the
            port of entry?

            Work/Education/Training Information
            Primary Occupation:                                                           BUSINESS

            Present Employer or School Name:                                              SELF EMPLOYED

            Address:                                                                      HOUSE 399 ST 17 BLOCK A1

            City:                                                                         KEMARI KARACHI

            State/Province:                                                               DOES NOT APPLY

            Postal Zone/ZIP Code:                                                         DOES NOT APPLY

            Country/Region:                                                               PAKISTAN

            Do you have other occupations?                                                NO


            In which occupation do you intend to work in the U.S.?                        BUSINESS

            Were you previously employed?                                                 NO

               Have you attended any educational institutions?                            YES

                Number of Educational Institutions Attended:                              1

                Name of Institution (1):                                                  ROSE HEAVEN SECONDARY SCHOOL

                Address of Institution:                                                   CHARNAL ROAD BHUTTA VILLAGE

                City:                                                                     KEMARI

                State/Province:                                                           SINDH

                Postal Zone/ZIP Code:                                                     DOES NOT APPLY

                Country/Region:                                                           PAKISTAN

                Course of Study:                                                          SCIENCE

                Degree or Diploma:

                Date of Attendance From:                                                  10 AUGUST 2006

                Date of Attendance To:                                                    15 AUGUST 2008


            Have you ever served in the military?                                         NO

            Have you belonged to, contributed to, or worked for any professional,         NO
            social, or charitable organization?


            Do you have any specialized skills or training, including firearms,           NO
            explosives, nuclear, biological, or chemical experience?

            Have you ever served in, been a member of, or been involved with a            NO
            paramilitary unit, vigilante unit, rebel group, guerrilla group, or
            insurgent organization?

            Can you speak and/or read languages other than your native                    YES
            language?

            List the languages that you speak and/or read:                                ENGLISH



            Petitioner Information
            Petitioner is my:                                                             SPOUSE


https://ceac.state.gov/IVApp/common/printapplication.aspx?VonFrA%2fyiyLvj2X0UX%2bDRvwMkZdRxFVy0dwD8TM9Gsg%3d             3/6
2/13/2019                                                  Consular Electronic Application Center - Print Application
                        Case 1:21-cv-01288-CCB Document 1 Filed
            Petitioner Name:
                                                                05/25/21 Page 24 of 122
                                                             BIBI , MEHNAZ

            Petitioner Address:                                                            721 BAYBERRY DRIVE

            City:                                                                          BARTLETT

            State/Province:                                                                ILLINOIS

            Postal Zone/ZIP Code:                                                          60103

            Country/Region:                                                                UNITED STATES OF AMERICA

            Telephone:                                                                     (630)930-3286

            Mobile/Cell Telephone:                                                         DOES NOT APPLY

            Email Address:                                                                 mb20161@yahoo.com

            Security and Background Information
            Do you have a communicable disease of public health significance such as tuberculosis (TB)?                      NO

            Do you have documentation to establish that you have received vaccinations in accordance with U.S. law?          YES

            Explain:

            Do you have a mental or physical disorder that poses or is likely to pose a threat to the safety or welfare      NO
            of yourself or others?

            Are you or have you ever been a drug abuser or addict?                                                           NO

            Have you ever been arrested or convicted for any offense or crime, even though subject of a pardon,              NO
            amnesty, or other similar action?

            Have you ever violated, or engaged in a conspiracy to violate, any law relating to controlled substances?        NO

            Are you the spouse, son, or daughter of an individual who has violated any controlled substance trafficking NO
            law, and have knowingly benefited from the trafficking activities in the past five years?

            Are you coming to the United States to engage in prostitution or unlawful commercialized vice or have you NO
            been engaged in prostitution or procuring prostitutes within the past 10 years?

            Have you ever been involved in, or do you seek to engage in, money laundering?                                   NO

            Have you ever committed or conspired to commit a human trafficking offense in the United States or               NO
            outside the United States?

            Have you ever knowingly aided, abetted, assisted, or colluded with an individual who has been identified         NO
            by the President of the United States as a person who plays a significant role in a severe form of
            trafficking in persons?

            Are you the spouse, son, or daughter of an individual who has committed or conspired to commit a human NO
            trafficking offense in the United States or outside the United States and have you within the last five
            years, knowingly benefited from the trafficking activities?

            Do you seek to engage in espionage, sabotage, export control violations, or any other illegal activity while NO
            in the United States?

            Do you seek to engage in terrorist activities while in the United States or have you ever engaged in             NO
            terrorist activities?

            Have you ever or do you intend to provide financial assistance or other support to terrorists or terrorist       NO
            organizations?

            Are you a member or representative of a terrorist organization?                                                  NO

            Have you ever ordered, incited, committed, assisted, or otherwise participated in genocide?                      NO

            Have you ever committed, ordered, incited, assisted, or otherwise participated in torture?                       NO

            Have you committed, ordered, incited, assisted, or otherwise participated in extrajudicial killings, political   NO
            killings, or other acts of violence?

            Have you ever engaged in the recruitment of or the use of child soldiers?                                        NO

            Have you, while serving as a government official, been responsible for or directly carried out, at any time,     NO
            particularly severe violations of religious freedom?

            Are you a member of or affiliated with the Communist or other totalitarian party?                                NO

            Have you ever directly or indirectly assisted or supported any of the groups in Columbia known as the            NO
            Revolutionary Armed Forces of Columbia (FARC), National Liberation Army (ELN), or United Self-Defense
            Forces of Columbia (AUC)?


https://ceac.state.gov/IVApp/common/printapplication.aspx?VonFrA%2fyiyLvj2X0UX%2bDRvwMkZdRxFVy0dwD8TM9Gsg%3d                       4/6
2/13/2019                                                  Consular Electronic Application Center - Print Application
                      Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 25 of 122
            Have you ever, through abuse of governmental or political position converted for personal gain, NO
            confiscated or expropriated property in a foreign nation to which a United States national had claim of
            ownership?

            Are you the spouse, minor child, or agent of an individual who has through abuse of governmental or           NO
            political position converted for personal gain, confiscated or expropriated property in a foreign nation to
            which a United States national had claim of ownership?

            Have you ever been directly involved in the establishment or enforcement of population controls forcing a     NO
            woman to undergo an abortion against her free choice or a man or a woman to undergo sterilization
            against his or her free choice?

            Have you ever disclosed or trafficked in confidential U.S. business information obtained in connection with   NO
            U.S. participation in the Chemical Weapons Convention?

            Are you the spouse, minor child, or agent of an individual who has disclosed or trafficked in confidential    NO
            U.S. business information obtained in connection with U.S. participation in the Chemical Weapons
            Convention?

            Have you ever sought to obtain or assist others to obtain a visa, entry into the United States, or any other NO
            United States immigration benefit by fraud or willful misrepresentation or other unlawful means?

            Have you ever withheld custody of a U.S. citizen child outside the United States from a person granted        NO
            legal custody by a U.S. court?

            Have you ever intentionally assisted another person in withholding custody of a U.S. citizen child outside    NO
            the United States from a person granted legal custody by a U.S. court?

            Have you voted in the United States in violation of any law or regulation?                                    NO

            Have you ever renounced United States citizenship for the purpose of avoiding taxation?                       NO

            Have you attended a public elementary school or a public secondary school on student (F) status after         NO
            November 40, 1996 without reimbursing the school?

            Do you seek to enter the United States for the purpose of performing skilled or unskilled labor but have      NO
            not yet been certified by the Secretary of Labor?

            Are you a graduate of a foreign medical school seeking to perform medical services in the United States       NO
            but have not yet passed the National Board of Medical Examiners examination or its equivalent?

            Are you a health care worker seeking to perform such work in the United States but have not yet received NO
            certification from the Commission on Graduates of Foreign Nursing Schools or from an equivalent
            approved independent credentialing organization?

            Are you permanently ineligible for U.S. citizenship?                                                          NO

            Have you ever departed the United States in order to evade military service during a time of war?             NO

            Are you coming to the U.S. to practice polygamy?                                                              NO

            Are you a former exchange visitor (J) who has not yet fulfilled the two-year foreign residence                NO
            requirement?

            Has the Secretary of Homeland Security of the United States ever determined that you knowingly made a         NO
            frivolous application for asylum?

            Are you likely to become a public charge after you are admitted to the United States?                         NO

            Social Security Number Information
            Have you ever applied for a Social Security number?                            NO

            Do you want the Social Security Administration to issue a Social               YES
            Security number and a card?

            Do you authorize disclosure of information from this form to the               YES
            Department of Homeland Security, the Social Security Administration,
            and such other U.S. Government agencies as may be required for the
            purposes of assigning you a social security number (SSN) and issuing
            you a Social Security card and do you authorize the Social Security
            Administration to share your SSN with the Department of Homeland
            Security?

            Preparer of Application:
            Did anyone assist you in filling out this application?                         YES

            Preparer Surnames:                                                             BIBI

            Preparer Given Names:                                                          MEHNAZ

            Organization Name:                                                             DOES NOT APPLY
https://ceac.state.gov/IVApp/common/printapplication.aspx?VonFrA%2fyiyLvj2X0UX%2bDRvwMkZdRxFVy0dwD8TM9Gsg%3d                   5/6
2/13/2019                                              Consular Electronic Application Center - Print Application
                       Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 26 of 122
            Street Address:                                                            721 BAYBERRY DRIVE


            City:                                                                      BARTLETT

            State/Province:                                                            IL

            Postal Zone/ZIP Code:                                                      60103

            Country/Region:                                                            UNITED STATES OF AMERICA

            Relationship to You:                                                       SPOUSE




https://ceac.state.gov/IVApp/common/printapplication.aspx?VonFrA%2fyiyLvj2X0UX%2bDRvwMkZdRxFVy0dwD8TM9Gsg%3d        6/6
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 27 of 122




Exhibit 2
DS260 Confirmation of Receipt
of Application for Visa of
Abdul Rehman
2/13/2019                                                  Immigrant Visa and Alien Registration - Conﬁrmation Page
                        Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 28 of 122




        Online Immigrant Visa and Alien Registration Application (DS-260)


            Immigrant Visa and Alien Registration Application Conﬁrmation
            Thank You
            You have successfully submitted an Immigrant Visa and Alien Registration Application (Form DS-260). You must bring
            to your visa interview proof that you submitted this form by printing a confirmation page using the below button. Do
            not print a copy of this screen; use the below PRINT CONFIRMATION button to print a page with a unique barcode
            related to your visa application. You can print a confirmation from this website at any time.

            Next Step

            Your Immigrant Visa and Alien Registration Application (Form DS-260) was sent to the National Visa Center (NVC) for
            review. However, NVC will not review your Form DS-260 until they have received the required financial
            and civil documents that you must also submit. If you have not sent NVC those items, please do so now. Visit
            http://nvc.state.gov (English) or http://nvc.state.gov/espanol (Spanish) and review Steps 4-6 for instructions.

            NVC will review your DS-260 IV application, financial, and civil documents upon receipt of all documents. If the
            documents you submitted are insufficient or incomplete, NVC will send instructions on how to correct your
            submission. NVC cannot schedule your visa interview until your supporting documentation is complete.

            Your Visa Interview

            Once you have a visa interview appointment, you need to:

                1. Obtain and submit photographs that meet the Department of State’s visa requirements.
                2. Review the information for the U.S. Embassy where your visa interview will occur.

            Please use the buttons below for information on these items as well as instructions for submitting documents to NVC.

            During the interview with a consular officer, you will be required to sign your application by providing a “biometric
            signature” – in other words, your fingerprints. By providing this biometric signature, you are certifying under penalty
            of perjury that you have read and understood the questions in your immigrant visa application. You are also certifying
            that all statements that appear in your immigrant visa application have been made by you and are true and complete
            to the best of your knowledge and belief. At the time of your interview, you will also be required to certify under
            penalty of perjury that all statements in your application and those made during your interview are true and complete
            to the best of your knowledge and belief.

            This confirms the submission of the Immigrant Visa and Alien Registration application for:


            Name Provided:                         REHMAN, ABDUL
            Country/Region of Origin               PAKISTAN
            (Nationality):
            Completed On:                          12 FEB 2019
            Case No:                               ISL2019515023
            Confirmation No:                       AA008ML28O




                                                             THIS IS NOT A VISA                                       Version 01.02.00




https://ceac.state.gov/IVApp/IVApp/ESign/Complete_Done.aspx?node=Done                                                                    1/2
2/13/2019                                                  Immigrant Visa and Alien Registration - Conﬁrmation Page
                       Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 29 of 122




https://ceac.state.gov/IVApp/IVApp/ESign/Complete_Done.aspx?node=Done                                                 2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 30 of 122




Exhibit 3
Passport of Mehnaz Bibi
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 31 of 122
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 32 of 122
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 33 of 122




Exhibit 4
Passport of Abdul Rehman
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 34 of 122
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 35 of 122




Exhibit 5
Marriage Certificate of Mehnaz
Bibi and Abdul Rehman
(Original and Translation)
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 36 of 122




                                               Scanned by CamScanner
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 37 of 122




                                                                  Scanned by CamScanner
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 38 of 122




Exhibit 6
DOS Consular Officer Request
for Additional Information
(06.26.2019)
5/11/2021                                                      Yahoo Mail - ISL2019515023
                      Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 39 of 122




              You are requested to reply directly to this email (IslamabadIVinquiry@state.gov) and provide responses to
              each of the items below in editable text form only.
              You are not limited to 2 responses per each question. Please continue numbering and listing responses as
              needed.
              If you are unsure of the answer to a question, please provide a response to the best of your knowledge. For
              example, if you are unsure of an exact address, provide the city, state, and street name if you can recall them.
              U.S. Department of State will consider all the information derived from the form in its entirety.
              Failure to answer every question will not necessarily preclude visa issuance, as the application is considered in
              its entirety.
              If you believe a particular question does not apply to you or your circumstances, please type "not applicable"
              or "N/A."



            a. Your travel history outside your country of residence over the last 15 years, including locations visited, date
               visited, source of funds, and length of stay;
                    1. [Type response here]
                    2. [Continue…]
            b. All prior passport numbers and country of passport issuance;
                    1. [Type response here]
                    2. [Continue…]
            c. The names and dates of birth of any siblings (full, half, step, and adopted), living or deceased;
                    1. [Type response here]
                    2. [Continue…]
            d. The names and dates of birth of any children (minor and adult), living or deceased. Children includes natural
               children, step-children, and adopted children;


                                                                                                                                  1/4
5/11/2021                                                       Yahoo Mail - ISL2019515023
                       Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 40 of 122
                   1. Type response here]
                   2. [Continue…]
            e. The names and dates of birth of any former spouses or civil/domestic partners, living or deceased;
                   1. Type response here]
                   2. [Continue…]
            f. All of your addresses where you have lived during the last 15 years, including dates of residence;
                   1. [Type response here]
                   2. [Continue…]
            g. All phone numbers you have used in the last five years, including primary, secondary, work, home, and mobile
                numbers;
                    1. [Type response here]
                    2. [Continue…]
            h. All email addresses you have used in the last five years, including primary, secondary, work, personal, and
                educational addresses;
                    1. [Type response here]
                    2. [Continue…]
             i. All social media platforms and unique user names/handles for any websites or applications, including social
                media, you have used to create or share content (photos, videos, status updates, etc.) as part of a public profile
                within the last five years;
                    1. [Type response here]
                    2. [Continue…]
             j. Your prior occupation(s) and employers for the last 15 years. Include employer name, dates of employment,
                employer address, telephone number, your job title, and a job brief description;
                    1. [Type response here]
                    2. [Continue…]




                  PRA_BurdenComments@state.gov




                                                                                                                                     2/4
5/11/2021                                         Yahoo Mail - ISL2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 41 of 122




            https://pk.usembassy.gov/visas/immigrant-visa-inquiries/




                                                                               3/4
5/11/2021                               Yahoo Mail - ISL2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 42 of 122




                                                                              4/4
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 43 of 122




Exhibit 7
Responses to Request for
Additional Information
(07.02.2019)
    Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 44 of 122



Case # ISL2019515023 - Questionnaire for Additional Information for ABDUL REHMAN




Dear Visa Applicant: Thank you for interviewing at U.S. Embassy, Islamabad. Your visa
application has been refused under Section 221(g) of the Immigrant and Nationality
Act pending the submission of the requested information below.




GENERAL INSTRUCTIONS

       You are requested to reply directly to this email (IslamabadIVinquiry@state.gov) and
       provide responses to each of the items below in editable text form only.
       You are not limited to 2 responses per each question. Please continue numbering and
       listing responses as needed.
       If you are unsure of the answer to a question, please provide a response to the best of
       your knowledge. For example, if you are unsure of an exact address, provide the city,
       state, and street name if you can recall them. U.S. Department of State will consider all
       the information derived from the form in its entirety.
       Failure to answer every question will not necessarily preclude visa issuance, as the
       application is considered in its entirety.
       If you believe a particular question does not apply to you or your circumstances, please
       type "not applicable" or "N/A."




   a. Your travel history outside your country of residence over the last 15 years, including
       locations visited, date visited, source of funds, and length of stay;
           1. I have not traveled outside of Pakistan ever.

   b. All prior passport numbers and country of passport issuance;
          1. I have only held a Pakistani passport. The embassy has my current passport
               in its possession.

   c. The names and dates of birth of any siblings (full, half, step, and adopted), living or
       deceased;
           1. I have three sisters only, as follows:
                  a. Shabnam (July 6 1984)
                  b. Kulsoom (October 8 1985)
                  c. Aisha Akram (June 3 1989)

   d. The names and dates of birth of any children (minor and adult), living or
      deceased. Children includes natural children, step-children, and adopted children;
          1. I do not have any children.
   e. The names and dates of birth of any former spouses or civil/domestic partners, living or
      deceased;
    Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 45 of 122



           1. I do not have any former spouses or civil/domestic partners, living or
               deceased. I have only been married once, and that is with my current spouse
               Mehnaz Bibi.

   f. All of your addresses where you have lived during the last 15 years, including dates of
       residence;
           1. I was born in Sarwana, a village in the District of Attock, Punjab Paksitan.
               When I was a few years old when we moved to Karachi, Sindh, Pakistan.
               The address in Sarwana, Attock is:
                  a. V.P.O Sarwana, V.I.A. Nartopa, Mohallah Aal, District Attock,
                      Tehsil Hazro, Punjab Pakistan.
                  b. We have a residence in Sarwana that my family would come and
                      stay in for vacations or family weddings etc. but that would be for
                      only a week or so or depending on the occasion.

           2. For the last 15 years, I have been staying at my current address in Karachi
             as follows:
                 a. House Number 399, Street Number 17, Sector A-1 Kemari, Karachi,
                     Sindh, Pakistan
   g. All phone numbers you have used in the last five years, including primary, secondary,
      work, home, and mobile numbers;
               I only have the following two phone numbers in use:
           1. Primary Phone Number is: 0332-512-9338.

           2. My wife, Mehnaz has 03333550437 in use and she puts her number on
               papers sometimes.
   h. All email addresses you have used in the last five years, including primary, secondary,
       work, personal, and educational addresses;
          1. I do not have a personal email account. My spouse and I share an email
              address that is used for personal purposes which is mb20161@yahoo.com.

   i. All social media platforms and unique user names/handles for any websites or
       applications, including social media, you have used to create or share content (photos,
       videos, status updates, etc.) as part of a public profile within the last five years;
           1. Not Applicable
         2.
   j. Your prior occupation(s) and employers for the last 15 years. Include employer name,
       dates of employment, employer address, telephone number, your job title, and a job brief
       description;
           1. I am not employed, and never was. I am self-employed since I overtook
               what my father left for me, his small business of property rentals and
               purchases (buying, selling, flipping etc). I have my business based in
               Karachi and I work from home at the following address: House Number
               399, Street Number 17, Sector A-1 Kemari, Karachi, Sindh, Pakistan. I
               have acquired this line of business a little before I got married to Mehnaz, so
               around 3 years I have been in my current occupation.


By submitting this form you are agreeing to the following:
    Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 46 of 122




I understand all the information I have provided in, or in support of, this application may be
provided to other U.S. government agencies authorized to use such information for purposes
including enforcement of the laws of the United States. I understand all of the information
contained in this form and I certify under penalty of perjury under the laws of the United
States of America that the foregoing is complete, true, and correct. I understand that any
willfully false or misleading statement or willful concealment of a material fact made by me
herein may result in refusal of the visa, denial of admission to the United States, and, may
subject me to criminal prosecution and/or removal from the United States.




PAPERWORK REDUCTION ACT STATEMENT




Public reporting burden for this collection of information is estimated to average 60 minutes
per response, including time required for searching existing data sources, gathering the
necessary documentation, providing the information and/or documents required, and
reviewing the final collection. You do not have to supply this information unless this
collection displays a currently valid OMB control number. If you have comments on the
accuracy of this burden estimate and/or recommendations for reducing it, please send them
to:PRA_BurdenComments@state.gov.




CONFIDENTIALITY STATEMENT




AUTHORITIES: The information on this form is requested pursuant to Section 212(a) and
221 and as required by Section 222 of the Immigration and Nationality Act. Section 222(f)
provides that the records of the Department of State and of diplomatic and consular offices of
the United States pertaining to the issuance and refusal of visas or permits to enter the United
States shall be considered confidential and shall be used only for the formulation,
amendment, administration, or enforcement of the immigration, nationality, and other laws
of the United States. Certified copies of such records may, in the discretion of the Secretary of
State, be made available to a court provided the court certifies that the information contained
in such records is needed in a case pending before the court.




PURPOSE: The U.S. Department of State uses the information provided on this form to
determine an individual’s eligibility for a U.S. visa. Individuals who fail to submit this form or
    Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 47 of 122



who do not provide all the requested information may be denied a U.S. visa. Although
furnishing this information is voluntary, failure to provide this information may delay or
prevent the processing of an individual visa application.




If you have questions or if you need to update your contact information you should notify us
via our online query page at https://pk.usembassy.gov/visas/immigrant-visa-inquiries/.




Thank you for your understanding and patience.
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 48 of 122




Exhibit 8
Submission of Responses to
Request for Additional
Information via Email
(07.02.2019)
5/11/2021                               Yahoo Mail - ISL2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 49 of 122




                                                                              1/1
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 50 of 122




Exhibit 9
Status Update Request and
Response (#1)
(08.23.2019 /// 08.22.2019)
5/11/2021                                                 Yahoo Mail - FW: Re: ISL2019515023
                    Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 51 of 122




     mb20161@yahoo.com



     Dear Sir/Madam,



     Thank you for writing to our ofﬁce. Your immigrant visa case is refused for administrative processing, an integral
     part of the visa adjudication and issuance process that can neither be neither expedited nor waived. Unfortunately, it is
     difﬁcult to predict the amount of time the processing will take and timing varies based on the individual
     circumstances of each case.



     Please be assured that we are aware of your concerns and will process the application to completion as quickly as
     possible, in accordance with U.S. laws. We recognize that this process can be frustrating for applicants and regret any
     inconvenience. The visa application will be reconsidered when administrative processing is complete.



     Sincerely,



     Immigrant Visa Unit,

     Consular Section,

     U.S. Embassy, Islamabad

     MAF




     Ofﬁcial - Privacy/PII

     UNCLASSIFIED




                                                                                                                                 1/3
5/11/2021                                           Yahoo Mail - FW: Re: ISL2019515023
                 Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 52 of 122




            Dear applicant,



            The inbox is speciﬁcally intended for visa applicants who have been asked to provide
            additional information by the Islamabad IV unit.



            If you were not asked to provide information to IslamabadIVInquiry@state.gov, your
            response will not be processed.



            If you were not asked to send your information through this email, or have further questions,
            contact us at https://pk.usembassy.gov/visas/immigrant-visa-inquiries/.



            Thank you,

            Immigrant Visa Unit Consular Section,

            U.S. Embassy, Islamabad


                                                                                                            2/3
5/11/2021                             Yahoo Mail - FW: Re: ISL2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 53 of 122




                                                                              3/3
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 54 of 122




Exhibit 10
Status Update Request and
Response (#2)
(09.03.2019 /// 09.03.2019)
5/11/2021                      Yahoo Mail - RE: New submission from Immigrant Visa Inquiries
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 55 of 122




                                                                                               1/3
5/11/2021                      Yahoo Mail - RE: New submission from Immigrant Visa Inquiries
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 56 of 122




                                                                                               2/3
5/11/2021                      Yahoo Mail - RE: New submission from Immigrant Visa Inquiries
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 57 of 122




                                                                                               3/3
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 58 of 122




Exhibit 11
Status Update Request and
Response (#3)
(09.20.2019 /// 09.22.2019)
5/11/2021                              Yahoo Mail - FW: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 59 of 122




                                                                              1/2
5/11/2021                              Yahoo Mail - FW: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 60 of 122




                                                                              2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 61 of 122




Exhibit 12
Status Update Request and
Response (#4)
(10.03.2019 /// 10.03.2019)
5/11/2021                              Yahoo Mail - FW: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 62 of 122




                                                                              1/2
5/11/2021                              Yahoo Mail - FW: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 63 of 122




                                                                              2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 64 of 122




Exhibit 13
Status Update Request and
Response (#5)
(10.30.2019 /// 11.08.2019)
5/11/2021                                     Yahoo Mail - RE: New submission from Immigrant Visa Inquiries
                   Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 65 of 122




     Dear applicant,



     Thank you for writing to our office. Your immigrant visa case is refused for administrative processing, an
     integral part of the visa adjudication and issuance process that can neither be neither expedited nor waived.
     Unfortunately, it is difficult to predict the amount of time the processing will take and timing varies based
     on the individual circumstances of each case.



     Please be assured that we are aware of your concerns and will process the application to completion as
     quickly as possible, in accordance with U.S. laws. We recognize that this process can be frustrating for
     applicants and regret any inconvenience. The visa application will be reconsidered when administrative
     processing is complete.



     Sincerely,



     Immigrant Visa Unit,

     Consular Section,

     U.S. Embassy, Islamabad




     This email is UNCLASSIFIED.




     From: do-not-reply@usembassy.gov [mailto:do-not-reply@usembassy.gov]
     Sent: Wednesday, October 30, 2019 1:49 PM
     To: Islamabad, IV Inquiry
     Subject: New submission from Immigrant Visa Inquiries




                                                                                                                     1/2
5/11/2021                                               Yahoo Mail - RE: New submission from Immigrant Visa Inquiries
                      Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 66 of 122

      Pick your inquiry:

            I have an ISL-case number.

      Date NVC Transferred Your Case to the Embassy:

            01/01/2019

      Case Number:

            ISL2019515023

      Applicant/Beneficiary Surname As It Appears On Passport or DS-260:

            Rrhman

      Applicant/Beneficiary Given Name As It Appears On Passport or DS-260:

            Abdul

      Your name (Surname, Given Name):

            Bibi Mehnaz

      Your email address:

            Mb20161@yahoo.com

      Your Phone Number:

            03333550437

      Requesting Change to Interview Date?

            No

      Is the Case Under Administrative Processing Status?

            No

      Has the Embassy Already Requested Documents from You Directly?

            No


      Your Message to the Embassy:

            Emailing in regards to subject case as to where it stands status wise. As it has been 6 months since the interview took place and 4
            months

      Description of Documents You Have Attached:

            since the additional information was provided. Kindly look into this matter for us as we have reached the normal required time for
            processin



     IP Address: 103.228.158.69




                                                                                                                                                  2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 67 of 122




Exhibit 14
Status Update Request and
Response (#6)
(11.07.2019 /// 11.07.2019)
5/11/2021                              Yahoo Mail - FW: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 68 of 122




                                                                              1/2
5/11/2021                              Yahoo Mail - FW: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 69 of 122




                                                                              2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 70 of 122




Exhibit 15
Status Update Request and
Response (#7)
(11.08.2019 /// 11.11.2019)
5/11/2021                                            Yahoo Mail - FW: Isl2019515023
                  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 71 of 122




     mb20161@yahoo.com




     Dear Sir/Madam,



     Thank you for your email. Our record indicates that below visa case is under admin process.
     Administrative processing is mandatory for all sorts of visas to the United States. There are no waivers
     available. Only after this processing has concluded do we review a case for possible issuance of a visa.
     The time this processing may take varies from applicant to applicant. The wait time can be
     lengthy. We understand that this wait can be frustrating for our applicants. Please rest assured we
     are making our best effort to ﬁnish this processing as soon as possible. Thank you for your kind
     understanding.



     Sincerely,



     Immigrant Visa Unit

     Consular Section, American Embassy

     Islamabad, Pakistan

     MAF




                                                                                                                1/3
5/11/2021                                                 Yahoo Mail - FW: Isl2019515023
                      Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 72 of 122




            mb20161@yahoo.com



            Dear Sir/ Madam,



            Thank you for your email. Please reference to our previous email, case is still under admin process.
            We will let you know as soon as the process completes.



            Thank you for your understanding.



            Immigrant Visa Unit,

            Consular Section, American Embassy,

            Islamabad, Pakistan

            MAF




            From: mehnaz bibi <mb20161@yahoo.com>
            Sent: Thursday, November 7, 2019 11:05 AM
            To: Islamabad, IV Inquiry <IslamabadIVinquiry@state.gov>
            Subject: Isl2019515023



            Hello and Good Morning,

            I would like to request a status update on my subject pending case.


            It has been 6 months since the interview and almost 4 months since we provided the requested
            information that contained personal details. While I do understand that this processing can take
            incredible amount of time and the fact that the embassy does not have a role in expediting this
            process. I would like to stress the fact that we have reached normal processing times and there is no
            progress (atleast not that I am being made aware of) please advice if additional information is
            required that would aide in completing the administrative process.



                                                                                                                    2/3
5/11/2021                                                  Yahoo Mail - FW: Isl2019515023
                       Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 73 of 122
            I appreciate your time and would again request that if I could get an update on this case.



            Thank You,

            Mehnaz Bibi

            0333-355-0437



            Sent from Yahoo Mail for iPhone




                                                                                                         3/3
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 74 of 122




Exhibit 16
Status Update Request and
Response (#8)
(1x.xx.20xx /// 12.05.2019)
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 75 of 122




Exhibit 17
Status Update Request and
Response (#9)
(12.27.2019 /// 01.02.2020)
5/11/2021                                Yahoo Mail - Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 76 of 122




                               SENSITIVE BUT UNCLASSIFIED




                                                                              1/1
5/11/2021                              Yahoo Mail - RE: ISL2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 77 of 122




                                                                              1/1
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 78 of 122




Exhibit 18
Status Update Request and
Response (#10)
(01.02.20 /// 01.06.2020)
5/11/2021                                               Yahoo Mail - Isl2019515023
                     Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 79 of 122




     Mb20161@yahoo.com




                                                  SBU -PRIVACY OR PII




      Pick your inquiry:

            I have an ISL-case number.

      Date NVC Transferred Your Case to the Embassy:

            01/01/2019



                                                                                       1/2
5/11/2021                                                         Yahoo Mail - Isl2019515023
                     Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 80 of 122
      Case Number:

            Isl2019515023

      Applicant/Beneﬁciary Surname As It Appears On Passport or DS-260:

            Rehman

      Applicant/Beneﬁciary Given Name As It Appears On Passport or DS-260:

            Abdul

      Your name (Surname, Given Name):

            Bibi, Mehnaz

      Your email address:

            Mb20161@yahoo.com

      Your Phone Number:

            03333550437

      Requesting Change to Interview Date?

            No

      Is the Case Under Administrative Processing Status?

            Yes

      Date Embassy Last Notiﬁed You that Case is Under Administrative Processing Status:

            05/06/2019

      Has the Embassy Already Requested Documents from You Directly?

            No


      Your Message to the Embassy:
            We request a status update on this case. And when the visa will be issued as it been signiﬁcantly long time since we
            came for the interview

      Description of Documents You Have Attached:

            Please update us with a precise status and when to expect a ﬁnal answer from the embassy. Thank you in advance.




                                                                                                                                   2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 81 of 122




Exhibit 19
Status Update Request and
Response (#11)
(01.20.20 /// 01.21.2020)
5/11/2021                                  Yahoo Mail - RE: Isl2019515023: 9 months since interview completed and no answer!!
                     Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 82 of 122




     Dear Sir/Madam,


     Thank you for writing to our ofﬁce. Your immigrant visa case has been refused under INA Section 221(g)
     for administrative processing, an integral part of the visa adjudication and issuance process that can neither
     be expedited nor waived. Unfortunately, it is difﬁcult to predict the amount of time the processing will take
     and timing varies based on the individual circumstances of each case. The visa application will be
     reconsidered when administrative processing is complete.


     Please be assured that we are aware of your concerns and will process the application to completion as
     quickly as possible, in accordance with U.S. laws. We recognize that this process can be frustrating for
     applicants and regret any inconvenience.


     Sincerely,


     Immigrant Visa Unit
     Consular Section
     U.S. Embassy, Islamabad




        We request a status update on this case. And when the visa will be issued as it been signiﬁcantly long time since we came for
        the interview. Its been almost 9 months and we have been patiently waiting, but this wait it getting extensive. So we kindly
        request and escalation in the case as we are currently expecting our ﬁrst child.



                                                                                                                                        1/2
5/11/2021                                   Yahoo Mail - RE: Isl2019515023: 9 months since interview completed and no answer!!
                      Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 83 of 122
        Please let us know if there’s anything we can do on our that will eliminate this extensive wait time. We appreciate your
        assistance.




        Thank You,

        Mehnaz Bibi

        0333-355-0437




                                                                                                                                   2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 84 of 122




Exhibit 20
Status Update Request and
Response (#12)
(01.30.20 /// 02.04.2020)
5/11/2021                              Yahoo Mail - RE: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 85 of 122




                                                                              1/1
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 86 of 122




Exhibit 21
Status Update Request and
Response (#13)
(02.27.20 /// 03.02.2020)
5/11/2021                              Yahoo Mail - FW: ISL2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 87 of 122




                                   SBU -PRIVACY OR PII




                                                                              1/2
5/11/2021                              Yahoo Mail - FW: ISL2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 88 of 122




                                                                              2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 89 of 122




Exhibit 22
Status Update Request and
Response (#14)
(06.21.20 /// 06.07.2020)
5/11/2021                        Yahoo Mail - RE: Isl2019515023 updating on birth of child
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 90 of 122




                                                                                             1/2
5/11/2021                        Yahoo Mail - RE: Isl2019515023 updating on birth of child
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 91 of 122




                                                                                             2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 92 of 122




Exhibit 23
Status Update Request and
Response (#15)
(10.07.20 /// 10.09.2020)
5/11/2021                                            Yahoo Mail - Re: Isl2019515023-back in the usa
                   Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 93 of 122




     Dear Sir/Madam,
     Thank you for wri ng to our o ce. Your immigrant visa case is s ll pending administra ve processing, an integral
     part of the visa adjudica on and issuance process that can be neither expedited nor waived.

     Unfortunately, it is di cult to predict the amount of me the processing will take and ming varies based on the
     individual circumstances of each case. The visa applica on will be reconsidered when administra ve processing is
     complete. Please be assured that we are aware of your concerns and will process the applica on to comple on as
     quickly as possible, in accordance with U.S. laws. We recognize that this process can be frustra ng for applicants and
     regret any inconvenience.
     Please be prepared to experience signiﬁcant delays in visa issuance. As of March 17, 2020, the U.S. Embassy in
     Islamabad suspended rou ne visa services due to COVID-19 concerns and severely reduced sta ng. We will
     resume rou ne services as soon as possible but are unable to provide a speciﬁc date at this me. If you do not
     hear anything from our o ce within 6 months of this response, please send us a follow up inquiry.
     You may also check on the status of your case at h ps://ceac.state.gov/CEAC/

     Sincerely,
     Immigra on Unit,
     Consular Sec on, U.S. Embassy,
     Islamabad, Pakistan




       From: mehnaz bibi <mb20161@yahoo.com>
       Sent: Wednesday, October 7, 2020 11:25 PM
       To: Islamabad, IV Inquiry <IslamabadIVinquiry@state.gov>
       Subject: Isl2019515023-back in the usa




                                                                                                                              1/2
5/11/2021                          Yahoo Mail - Re: Isl2019515023-back in the usa
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 94 of 122




                                                                                    2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 95 of 122




Exhibit 24
Status Update Request and
Response (#16)
(10.16.20 /// 10.20.2020)
5/11/2021                                         Yahoo Mail - RE: Isl2019515023-back in the usa
                  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 96 of 122




     Dear Sir/Madam,


     Thank you for writing to our ofﬁce. Your immigrant visa case has been refused under INA Section 221(g)
     for administrative processing, an integral part of the visa adjudication and issuance process that can neither
     be expedited nor waived. Unfortunately, it is difﬁcult to predict the amount of time the processing will take
     and timing varies based on the individual circumstances of each case. The visa application will be
     reconsidered when administrative processing is complete.


     Please be assured that we are aware of your concerns and will process the application to completion as
     quickly as possible, in accordance with U.S. laws. We recognize that this process can be frustrating for
     applicants and regret any inconvenience.


     Sincerely,


     Immigrant Visa Unit
     Consular Section
     U.S. Embassy, Islamabad




                                                                                                                      1/2
5/11/2021                          Yahoo Mail - RE: Isl2019515023-back in the usa
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 97 of 122




                                                                                    2/2
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 98 of 122




Exhibit 25
Status Update Request and
Response (#17)
(11.03.20 /// 11.03.2020)
5/11/2021                  Yahoo Mail - RE: URGENT, father passed away Isl2019515023-back in the usa
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 99 of 122




                                                                                                       1/1
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 100 of 122




Exhibit 26
Status Update Request and
Response (#18)
(12.29.2020 /// 12.29.2020)
5/11/2021                               Yahoo Mail - RE: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 101 of 122




                                                                               1/1
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 102 of 122




Exhibit 27
Status Update Request and
Response (#19)
(03.09.2021 /// 03.11.2021)
5/11/2021                               Yahoo Mail - RE: Isl2019515023
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 103 of 122




                                                                               1/1
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 104 of 122




Exhibit 28
U.S. Embassy Islamabad
Visitor Coupon
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 105 of 122
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 106 of 122




Exhibit 29
Request for Assistance
Acknowledgement, Office of
Senator Dick Durbin (D-IL)
5/16/2021                             Yahoo Mail - RE: Request for assistance
            Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 107 of 122




                                                                                1/1
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 108 of 122




Exhibit 30
Email Exchange, US Embassy
Islamabad – Office of Sen.
Durbin (D-IL)
       Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 109 of 122




From: mehnaz bibi <mb20161@yahoo.com>
Date: 27 April 2021 at 9:29:51 PM GMT+5
To: "Nguyen, Tran (Durbin)" <Tran_Nguyen@durbin.senate.gov>
Subject: Re: I-130 (Bibi)

Tran,
Thank you for your response. I appreciate your help. I did check online and do not see that
the embassy opened my case to give a status update. Last updated is showing as of April 8,
2021.
Sent from my iPhone


On 27-Apr-2021, at 6:52 PM, Nguyen, Tran (Durbin) <Tran_Nguyen@durbin.senate.gov>
wrote:


Mrs. Bibi –




Please see below for the latest update from the U.S. Embassy in Islamabad in regards to your husband’s
immigration case. They have indicated that your husband’s cases remains pending completion of
administrative processing. I understand that you may be frustrated but there is no way to expedite the review
process. I’d be happy to make another status inquiry in 60 days if you don’t hear from the U.S. Embassy.




Regards,




Tran Nguyen




Ms. Tran Nguyen

U.S. Senate Aide

Office of U.S. Senator Dick Durbin

230 S. Dearborn, Suite 3892

Chicago, IL 60604

(312) 353-4952

(312) 353-0150 f
      Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 110 of 122




From: Islamabad, Consular
Sent: Tuesday, April 27, 2021 3:17 AM
To: Nguyen, Tran (Durbin) <Tran_Nguyen@durbin.senate.gov>
Subject: Re: I-130 (Bibi)




The Honorable Dick Durbin

United States Senate

230 South Dearborn, Suite 3892

Chicago, Illinois 60604



Attention: Tran Nguyen



Dear Senator Durbin:



Thank you for your April 26 letter on behalf of your constituent, Ms. Mehnaz Bibi. Ms. Bibi
contacted your office concerning the immigrant visa case of Mr. Abdul Rehman. We appreciate your
patience in awaiting a response.



We reviewed our consular records and found that Mr. Rehman was interviewed at the U.S. Embassy
on May 6, 2019. Currently, his case is pending the completion of administrative processing to verify
his qualifications for this visa.



We understand there may be frustration at the delay; however, a decision on this case cannot be
made until we finish our review. Visa applications are adjudicated in accordance with the provisions
of the Immigration and Nationality Act (INA), and a visa may only be issued if all documentary
requirements have been met, and the applicant is eligible under U.S. immigration law. While we
cannot predict when the adjudication of Mr. Rehman’s application will be completed, please be
      Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 111 of 122




assured that we are aware of your concerns and will do all we can to see that his application is
adjudicated as soon as the administrative processing has been completed.



In the meantime, we encourage your constituent to monitor the website of the U.S. Embassy for
updates about visa processing at https://pk.usembassy.gov/visas/. If your constituent has additional
questions regarding the process, she may also contact us directly
at https://pk.usembassy.gov/visas/non-immigrant-visa-inquiries-form/.



Please note that the information regarding this visa case is protected from disclosure under section
222(f) of the INA, 8 U.S.C. 1202(f), and in accordance with that law, may only be used for the
“formulation, amendment, administration, or enforcement of the immigration, nationality, or other
laws of the United States.” Since you have inquired on behalf of the applicant, our disclosure to you
of the above information from the visa record, which information could be made available to the
visa applicant, is consistent with INA section 222(f), 8 U.S.C. 1202(f), and you may share this
information with your constituent.



We regret that our response cannot be more detailed at this point, but we hope this information is
helpful in responding to your constituent.



Sincerely,



Immigrant Visa Unit

Consular Section

U.S. Embassy

Islamabad, Pakistan
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 112 of 122




Exhibit 31
Consular Report of Birth
Abroad:
Zaamin Rehman (DOB – 6/14/20)
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 113 of 122
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 114 of 122




Exhibit 32
Passport of Zaamin Rehman
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 115 of 122
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 116 of 122




Exhibit 31
Receipt for CRBA and Minor’s
Passport
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 117 of 122
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 118 of 122




Exhibit 34
Marriage Certificate, Religious
(original)
Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 119 of 122
  Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 120 of 122




Exhibit 35
Text of Presidential
Proclamation 10004 (Trump)
                                                                Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 121 of 122
                                                                   Federal Register / Vol. 85, No. 66 / Monday, April 6, 2020 / Presidential Documents                       19367

                                                                                                 Presidential Documents



                                                                                                 Proclamation 10004 of March 31, 2020

                                                                                                 National Sexual Assault Awareness and Prevention Month,
                                                                                                 2020

                                                                                                 By the President of the United States of America

                                                                                                 A Proclamation
                                                                                                 No person should ever have to endure the anguish and indignity of sexual
                                                                                                 assault. This horrific crime affects Americans of every age, ethnicity, and
                                                                                                 socioeconomic status. During National Sexual Assault Awareness and Preven-
                                                                                                 tion Month, we reaffirm our commitment to supporting survivors of sexual
                                                                                                 assault, encouraging strong criminal justice responses to these crimes, and
                                                                                                 ending the scourge of sexual violence in our homes and communities.
                                                                                                 Sexual assault is a particularly egregious and dehumanizing form of violence.
                                                                                                 Even after physical injuries of a sexual assault have healed, emotional and
                                                                                                 mental trauma can persist. Survivors often struggle with lingering anxiety,
                                                                                                 fear, anger, shame, and depression. The devastating aftermath of sexual
                                                                                                 assault can also harm a survivor’s relationships with their loved ones. My
                                                                                                 Administration has made combating sexual assault a top priority.
                                                                                                 Last year, I signed an Executive Order establishing the Task Force on Missing
                                                                                                 and Murdered American Indians and Alaska Natives to address unacceptable
                                                                                                 acts of violence against Native Americans, particularly women and girls.
                                                                                                 Too often, sexual assaults are committed in conjunction with other forms
                                                                                                 of violence against women and girls in Indian Country. This Task Force
                                                                                                 is enhancing collaboration across the Federal Government to improve the
                                                                                                 ability of law enforcement and prosecutors to respond to new and unsolved
                                                                                                 cases in these communities and to ensure they receive vital health and
                                                                                                 human services. In addition, the Office on Violence Against Women and
                                                                                                 the Office for Victims of Crime within the Department of Justice (DOJ)
                                                                                                 are spearheading an initiative to ensure that sexual assault victims in Native
                                                                                                 and Tribal communities have access to high-quality medical care from trained
                                                                                                 Sexual Assault Forensic Examiners and other services they may need to
                                                                                                 heal and achieve justice.
                                                                                                 DOJ is also providing grant funding to facilitate the analysis of thousands
                                                                                                 of sexual assault kits in crime laboratories across our Nation to identify
                                                                                                 criminals. The Department is also making sure that law enforcement officers,
                                                                                                 prosecutors, and victim advocates have the resources they need to support
                                                                                                 victims and bring offenders to justice. Further, DOJ and the Department
                                                                                                 of Health and Human Services have identified best practices in the collection
                                                                                                 and preservation of forensic evidence, as well as in the care and treatment
                                                                                                 of survivors of sexual assault.
                                                                                                 Human trafficking has become rampant throughout the world, and often
                                                                                                 includes sexual assault. In 2019 alone, the National Human Trafficking
                                                                                                 Hotline received reports of nearly 12,000 cases of potential human trafficking
                                                                                                 in the United States, identifying more than 25,000 victims. More than 65
                                                                                                 percent of these cases referenced women, and more than one in five ref-
jbell on DSKJLSW7X2PROD with PRESDOC3




                                                                                                 erenced children. My Administration will use every tool at our disposal
                                                                                                 to dismantle this global problem, deliver justice, and ensure the safety
                                                                                                 and well-being of the survivors. That is why I signed an Executive Order
                                                                                                 on Combating Human Trafficking and Online Child Exploitation in the United
                                                                                                 States, which prioritizes the Federal Government’s resources to prosecute
                                                                                                 offenders, assist victims, and provide prevention education to combat human


                                        VerDate Sep<11>2014   20:04 Apr 03, 2020   Jkt 250001   PO 00000   Frm 00001   Fmt 4790   Sfmt 4790   E:\FR\FM\06APD3.SGM   06APD3
                                                                Case 1:21-cv-01288-CCB Document 1 Filed 05/25/21 Page 122 of 122
                                             19368                 Federal Register / Vol. 85, No. 66 / Monday, April 6, 2020 / Presidential Documents

                                                                                                 trafficking and online sexual exploitation of children. I also signed into
                                                                                                 law legislation authorizing $430 million to fight sex and labor trafficking,
                                                                                                 and my fiscal year 2021 budget request to Congress seeks an increase of
                                                                                                 $42.5 million to address human trafficking. And importantly, we are holding
                                                                                                 these foreign governments that fail to address human trafficking to account
                                                                                                 by imposing restrictions on foreign assistance.
                                                                                                 This month, we pause to recognize the devastation caused by sexual assault
                                                                                                 and to recommit ourselves to eliminating this atrocious crime. We are grateful
                                                                                                 to the professionals serving in healthcare, victim and human services, law
                                                                                                 enforcement, and criminal justice for their steadfast resolve against sexual
                                                                                                 assault while also caring for and supporting survivors. As a Nation, we
                                                                                                 stand with the courageous men, women, and children who have survived
                                                                                                 sexual assault and pledge to use every tool at our disposal to help prevent
                                                                                                 Americans from ever enduring the trauma of sexual assault.
                                                                                                 NOW, THEREFORE, I, DONALD J. TRUMP, President of the United States
                                                                                                 of America, by virtue of the authority vested in me by the Constitution
                                                                                                 and the laws of the United States, do hereby proclaim April 2020 as National
                                                                                                 Sexual Assault Awareness and Prevention Month. I urge all Americans,
                                                                                                 families, law enforcement personnel, healthcare providers, and community
                                                                                                 and faith-based organizations to support survivors of sexual assault and
                                                                                                 work together to prevent these crimes in their communities.
                                                                                                 IN WITNESS WHEREOF, I have hereunto set my hand this thirty-first day
                                                                                                 of March, in the year of our Lord two thousand twenty, and of the Independ-
                                                                                                 ence of the United States of America the two hundred and forty-fourth.




                                             [FR Doc. 2020–07308
                                             Filed 4–3–20; 8:45 am]
                                             Billing code 3295–F0–P
jbell on DSKJLSW7X2PROD with PRESDOC3




                                                                                                                                                                                  Trump.EPS</GPH>




                                        VerDate Sep<11>2014   20:04 Apr 03, 2020   Jkt 250001   PO 00000   Frm 00002   Fmt 4790   Sfmt 4790   E:\FR\FM\06APD3.SGM   06APD3
